Appeal by the defendant from a judgment of the Supreme Court, Kings County (Vinick, J.), rendered February 29, 1984, convicting him of criminally negligent homicide, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which sought to suppress a statement made to law enforcement officials.
Judgment affirmed.
The record of the hearing held on the branch of the defendant’s omnibus motion which was to suppress conclusively shows that the statement made by the defendant while being handcuffed and escorted to the police car was spontaneous, and was not in response to any police interrogation (see, Rhode Is. v Innis, 446 US 291; People v Huffman, 61 NY2d 795; People v Bryant, 59 NY2d 786; People v Lawrence, 116 AD2d 664; People v Bonacorsa, 115 AD2d 546; People v Joyner, 109 AD2d 753; cf. People v Ferro, 63 NY2d 316, cert denied 472 US 1007). The branch of the defendant’s motion which was to suppress, insofar as it related to this statement, was therefore properly denied. The defendant’s remaining contentions have been reviewed and are without merit. Bracken, J. P., Niehoff, Lawrence and Kunzeman, JJ., concur.